OPINION — AG — THE DISPOSITION OF MONIES RECEIVED THROUGH A FEDERAL GRANT IS PROPERLY CONTROLLED BY THE TERMS OF SAID GRANT AND ANY MATERIAL DEVIATION THEREFROM IS NOT PROPER. THE TERMS OF THE GRANT DOCUMENT SHOULD BE CONSULTED TO DETERMINE WHETHER OR NOT A SPECIFIC USE IS WITHIN THE CONTEMPLATION OF SAID GRANT. FURTHER, ANY DISAGREEMENT INVOLVING THE DISPOSITION OF GRANT FUNDS SHOULD BE RESOLVED THROUGH NEGOTIATIONS WITH THE APPROPRIATE FEDERAL AGENCY. A STATE COLLEGE MAY NOT MAINTAIN AN AUXILIARY BANK ACCOUNT BEYOND THE SUPERVISION AND CONTROL OF THE APPROPRIATE BOARD OF REGENTS. (LARRY D. BARNETT)